DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This Office action is in response to the amendment filed May 10, 2021.  Claims 1-4 are canceled, and claim 12 is newly added.  Claims 5, 6, 8-10, and 12 are pending and addressed below.
Response to Arguments
Applicant’s arguments are directed towards new claim 12.  New claim 12 is addressed in the body of the rejection below.  It is noted that applicant argues previous claim 2 has a scope consistent with that of the new claim 12, and applicant alleges that PTAB has “explicitly decided that this claim is patentable” and is it “applicant’s opinion that such a decision cannot be overruled by the Examiner”.  However, examiner disagrees with applicant.  Previously presented claims 1 and 2 filed 6/5/2018 fail to claim the intubation probe being a silicone material, fail to claim the internal circular cross-section, fail to claim the first sub-portion being fixated to the lateral wall of the intubation probe, fail to claim a second sub-portion, and fails to claim the first sub-portion and the second sub-portion having cross-sections identical to said internal circular cross-section.  Furthermore, newly filed claim 12 fails to require the wire being fixed to the intubation probe as is required by the previously filed claims 1 and 2.  Therefore, the scope of claim 2 filed 6/5/2018 is not consistent with the scope of newly filed claim 12 as applicant alleges.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.





The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 8-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 claims the intubation probe having an “internal circular cross section”.  However, there is no disclosure of an internal circular cross-section.  [0016] discloses the cannula being formed by a hollow circular cylindrical body, but the cannula is not the intubation tube and there is no specifying the internal cross section is circular in the specification.  [0022] disclose the intubation tube/probe 9 having a circular cross section, but does not state the internal cross section has a circular cross section.  Therefore, the limitation of the internal passage having “an internal circular cross section” is considered new matter.
Claim 12 further claims a first sub-portion “fixated to said lateral wall” of the intubation tube/probe.  However, there is no corresponding sub-portion fixated to said lateral wall of the probe.  Applicant claims the wire extends “from said first opening along a first sub-portion”, and based on this language, it appears the first sub-portion must correspond to the lateral wall portion circumferentially opposite of the opening 2.  However, the claim requires the first sub-portion being “fixated to said lateral wall”, which indicates an additional structure separate from the lateral wall.  Furthermore, the portion of the lateral wall circumferentially opposite of the opening 2 is identified as “lower point 31” in Fig. 4, and [0034] describes the lower point 31 as a part of the cannula, not a sub-portion “fixated to said lateral wall”.  Finally, claim 12 later recites “said first and second sub-portions each have a cross-section identical to said internal circular cross-section”, further indicating that the first sub-portion is a separate part than the intubation tube/probe that defines the internal circular cross-section.  Therefore, examiner 
Claim 12 also claims the wire as “projecting outside said internal passage from said front opening along a second sub-portion”, but fails to disclose what constitutes a “second sub-portion”.  Applicant has not further disclosed any structures the wire extends along once projecting outside of the internal passage.  Since it has been determined that the first sub-portion is a separate structure that is attached to the intubation tube/probe, the second sub-portion would also be a separate structure from the intubation tube/probe.  Applicant’s disclosure discloses upper point 32 and bevel 30 as being parts of the cannula in [0034].  Finally, claim 12 later recites “said first and second sub-portions each have a cross-section identical to said internal circular cross-section”, further indicating that the second sub-portion is a separate part than the intubation tube/probe that defines the internal circular cross-section.  Therefore, applicant does not disclose a second sub-portion and the limitation is considered to be new matter.
Finally, claim 12 recites “said first and second sub-portions each have a cross-section identical to said internal circular cross-section”.  There is no disclosure of the first and second sub-portions having cross-sections identical to the internal circular cross-section.  Therefore, the limitation is deemed to be new matter.
Claims 5, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for depending from claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771